Title: From John Adams to William Mumford, 9 October 1818
From: Adams, John
To: Mumford, William



Sir,
Quincy October 9th. 1818.

Though I have no intercourse with government, and very little to do with this world; I might have transmitted your letter of July 7th. to the President, if I had thought that either of the Floridas was ours. But knowing the fact to be otherwise, it would have been trifling to solicit a Secretaryship or Judgeship in such a territory.
You might with more propriety apply to the Hyper honourable Mr. Ellery who is almost old enough to be my father, or to the  honourable Mr. Foster for recommendations than to me. Those gentlemen are your neighbours, know more of you than I do and have more influence with government than I have.
The last paragraph of your letter I understand not. “When I made my last application to you, my political principles were in unison with yours, and are so at the present moment, agreeable to the maxim Tempora mutantur et nos mutamur in illis.”
This seems to imply that in the intermediate time you have differed from me. If so, you have been a changeling and a Heretick, for I have been always the same and constantly orthodox.
I am Sir with all proper esteem / and regard your most obedient / and very humble Servant
John Adams